Citation Nr: 1028833	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than posttraumatic stress 
syndrome (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1985 to December 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction has since been returned to the RO in 
Nashville, Tennessee.  

As discussed below, the Board finds that sufficient evidence has 
been submitted to reopen the Veteran's previously denied service 
connection claim for an acquired psychiatric disorder, other than 
PTSD.  However, the Board finds that further development is 
warranted before the merits of that reopened claim may be 
adjudicated.  Accordingly, this claim is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
further development before the claim is readjudicated.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, other than PTSD, was denied by 
a July 2004 Board decision.

2.  The evidence submitted since July 2004 is not cumulative, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the Veteran's claim.

3.  The Veteran's claim of entitlement to service connection for 
PTSD was denied by an October 2004 rating decision.

4.  The evidence submitted since October 2004 is cumulative, does 
not relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the Veteran's claim.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2009).
  
2.  New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for PTSD is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the Veteran's claim to reopen his previously 
denied acquired psychiatric disorder (other than PTSD) service 
connection claim, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist with regard to this claim, such error was harmless 
and will not be further considered.

With regard to the Veteran's claim to reopen his previously 
denied PTSD service connection claim, VA's notice requirements 
were satisfied by a May 2008 letter, which was sent prior to the 
initial adjudication of the claim to reopen, and which apprised 
the Veteran of the new and material evidence necessary to reopen 
his claim and the reason his claim was initially denied, thereby 
complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

As to the duty to assist, the Veteran's private treatment records 
were obtained, and  there are no treatment records adequately 
identified by the Veteran in conjunction with this claim to 
reopen that are not of record.  Accordingly, the Board determines 
that all available evidence identified by the Veteran as relevant 
has been obtained.  The Veteran was also provided an opportunity 
to testify at a hearing before the Board, which he initially 
accepted, although he later withdrew his hearing request.    
However, he was not examined for VA purposes with regard to his 
PTSD claim because that requirement is not triggered in claims to 
reopen until new and material evidence has been presented, and as 
discussed below, the Veteran has not submitted any such evidence.  

In sum, the Board finds that VA's duties to notify and assist 
have been met with regard to the Veteran's claim to reopen his 
PTSD service connection claim, and therefore there is no 
prejudice to the Veteran in adjudicating this appeal.

New and Material Evidence

The Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) was denied by a 
July 2004 Board decision, and his claim of entitlement to service 
connection for PTSD was denied by an October 2004 rating 
decision.  The Veteran failed to perfect an appeal of either 
decision, and his claims became final.  38 C.F.R. §§ 20.1103, 
20.1104.  However, a previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Turning first to the Veteran's claim to reopen his previously 
denied service connection claim for an acquired psychiatric 
disorder other than PTSD, the Board denied the Veteran's claim in 
July 2004 after finding that the evidence of record failed to 
reflect that the Veteran had incurred a psychiatric disorder in 
service or within one year of service.  

At the time the Veteran's acquired psychiatric disorder (other 
than PTSD) service connection claim was denied by the Board, the 
evidence of record consisted of the Veteran's statements, service 
personnel and treatment records, a negative response regarding a 
research request for service hospitalization records, private 
treatment records, a VA examination report, a redacted Social 
Security Administration (SSA) decision, and lay statements 
submitted by individuals who had observed the Veteran's 
psychiatric condition.  

In his submitted statements, the Veteran asserted that he had 
either developed a psychiatric disorder in service or aggravated 
a preexisting condition.  The Veteran asserted that the stressful 
circumstances of his service, including carrying live ammunitions 
and spending a 72-hour period awake, had contributed to or 
aggravated his psychiatric disorder.  The Veteran further 
reported that he had sought psychiatric counseling during 
service.  However, neither the Veteran's service treatment or 
personnel records reflected any psychiatric treatment or 
abnormalities noted during service.  Additionally, a search for 
the Veteran's reported psychiatric treatment at a hospital during 
the Veteran's service while stationed in Germany was negative 
(although the search did not cover the entire length of the 
Veteran's German service).  The Veteran's private treatment 
records reflected psychiatric treatment, the first of which was 
in 1991 (approximately four years after the Veteran's discharge 
from service).  The Veteran's subsequent private treatment 
records reflected various diagnosed psychiatric disorders, 
including depressive disorder, not otherwise specified (NOS); 
psychiatric disorder NOS with psychotic features verses paranoid 
schizophrenia; paranoid schizophrenia; major depression; paranoid 
personality disorder; psychotic disorder NOS (atypical 
psychosis); polysubstance abuse; adjustment disorder with 
depressed mood; and cocaine dependence.  The Veteran's May 2001 
VA examination report reflects a diagnosis of paranoid type 
schizophrenia and polysubstance abuse by history, and includes 
the examiner's recitation of the Veteran's reported history of 
experiencing psychiatric symptoms since childhood and during and 
since service; however, the examiner did not offer an opinion 
regarding the potential relationship between the Veteran's 
diagnosed psychiatric disorder and service.  Lay statements 
provided by two individuals in 2001 reflected their observations 
of the Veteran's current psychiatric state, and a redacted SSA 
decision reflected diagnoses of various psychiatric disorders, 
although the ultimate decision regarding the Veteran's claim for 
SSA benefits was not apparent from the redacted decision.

Evidence added to the record since the Board's denial includes 
the Veteran's statements, private treatment records, and a copy 
of a Certificate of Achievement awarded to the Veteran in 1986 
during his period of service.  The Veteran's submitted statements 
continue to reflect his assertions that he developed a 
psychiatric disorder during service or that he had a preexisting 
psychiatric disorder that was aggravated by service as the result 
of his stressful in-service experiences, namely being issued live 
ammunition and being required to stay awake and alert for a 72-
hour period.  The Veteran's submitted copy of his Certificate of 
Achievement was received in conjunction with his performance in 
1986, during which the Veteran's reportedly was issued live 
ammunition and required to stay awake for an extended period of 
time.  The Veteran's newly submitted private treatment records 
reflect various psychiatric treatment since April 1990.  
Specifically, an April 1990 private psychiatric hospitalization 
admission history summary reflects the Veteran's report that he 
had received psychiatric treatment one time during service, and 
the corresponding termination/discharge summary reflects a 
notation that the Veteran had been experiencing paranoid 
ideation, polysubstance abuse, and depression for five years 
prior to the time of his admission (since approximately 1985).  
More recent newly submitted private treatment records largely 
assess the Veteran's current psychiatric disorder as paranoid 
schizophrenia.  

The Board finds that the newly submitted evidence relates to 
previously unestablished facts necessary to substantiate the 
Veteran's claim.  Specifically, the evidence reflects psychiatric 
treatment since 1990 (whereas the most recent psychiatric 
treatment at the time of the Board's denial was in 1991), and 
this 1990 treatment includes an assessment that the Veteran had 
been experiencing psychiatric symptoms, such as paranoid 
ideation, since approximately 1985, thereby reflecting evidence 
that the Veteran was experiencing psychiatric symptoms in 
service.  These treatment records also reflect the Veteran's 
report, made approximately three years after his discharge from 
service and ten years before he filed his initial service 
connection claim, of experiencing psychiatric symptoms and 
receiving related psychiatric treatment during service.  When 
presumed credible, this evidence suggests that the Veteran 
experienced symptoms of his psychiatric disorder during service, 
thereby supporting his theory that his psychiatric disorder began 
in or was aggravated by service.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992) (evidence is presumed credible for the 
limited purpose of determining its materiality).  Accordingly, 
this evidence is considered both new and material, and the 
Veteran's service connection claim for an acquired psychiatric 
disorder other than PTSD is therefore reopened.  

Turning next to the Veteran's claim to reopen his previously 
denied PTSD service connection claim, the October 2004 rating 
decision reflects that the Veteran's claim was initially denied 
because the evidence of record failed to reflect a clinical 
diagnosis of PTSD.  Indeed, at the time the Veteran's claim was 
initially denied, the evidence of record consisted, in relevant 
part, of the Veteran's private treatment records, which failed to 
reflect a diagnosis of PTSD.  Moreover, the Veteran's newly 
submitted evidence also fails to reflect a clinical diagnosis of 
PTSD.  While the Veteran's newly submitted statements reflect his 
assertions that he has PTSD and his reports of the stressful in-
service experiences that he believes triggered his PTSD, he is 
not medically qualified to attribute his psychiatric symptoms to 
a certain psychiatric disorder such as PTSD, and as discussed 
supra, the Veteran's recent psychiatric treatment of record 
largely assesses his psychiatric disorder as paranoid 
schizophrenia.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that lay persons, such as the Veteran, are not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation).  Thus, as the newly submitted evidence fails to 
provide a current diagnosis of PTSD, it fails to relate to the 
reason the Veteran's claim was previously denied and therefore 
cannot serve to reopen his previously denied claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the 
absence of proof of a present disability, there can be no valid 
claim).

The Board acknowledges that during the pendency of this appeal, 
VA regulations regarding the criteria and procedural requirements 
for establishing service connection for PTSD have been amended.  
See 38 C.F.R. § 3.304(f)(3).  However, the Board notes that this 
revised regulation relaxes the evidentiary standards for 
establishing the occurrence of in-service stressors in claims for 
PTSD; it does not, however, preclude the necessity of having a 
PTSD diagnosis in order to establish service connection for PTSD.  
As the lack of a current PTSD diagnosis is at issue in the 
instant claim, as opposed to a lack of corroborated in-service 
stressors linking PTSD to service, the Board finds that the newly 
revised legislation is inapplicable to the instant claim and does 
not provide a basis for reopening the Veteran's claim.


ORDER

New and material evidence having been presented, the Veteran's 
claim for service connection for an acquired psychiatric disorder 
other than PTSD is reopened, and to this extent the Veteran's 
appeal is granted.

New and material evidence not having been presented, the 
Veteran's claim for service connection for PTSD is not reopened.


REMAND

With regard to the Veteran's reopened claim for an acquired 
psychiatric disorder other than PTSD, the Board finds that 
further evidentiary development is warranted before the merits of 
the reopened claim may be adjudicated.  

As referenced above, the Veteran has reported receiving 
psychiatric treatment during service, including when seeking 
psychiatric treatment in 1990, three years after service and ten 
years before he first sought service connection for a psychiatric 
disorder.  Attempts have been made to locate this treatment, 
reportedly administered at a hospital in Germany during the 
Veteran's overseas service.  However, it is not clear from a 
review of the records request and response, what was searched and 
whether it was a complete search.  Another effort in this regard 
should be undertaken.  

The Board further notes that a redacted copy of an SSA decision, 
apparently regarding the Veteran's claim for disability benefits, 
reflects that the Veteran's psychiatric condition was assessed in 
conjunction with his claim.  However, neither a complete copy of 
this decision nor the medical records relied upon in support of 
this decision are of record.  Efforts to obtain these records 
should be made.

Finally, the Board concludes that the Veteran should be afforded 
a VA examination and medical opinion regarding his acquired 
psychiatric disorder service connection claim.  As noted above, 
the evidence of record reflects a current diagnosis of paranoid 
schizophrenia and the Veteran's consistent reports of 
experiencing psychiatric symptoms and receiving related 
psychiatric treatment during service, as well as records 
reflecting he sought psychiatric treatment in 1990, relatively 
soon after his discharge from service.  While the Veteran was 
afforded a VA examination in May 2001, at which time he was 
diagnosed with paranoid schizophrenia, no medical opinion 
regarding the relationship between this diagnosed psychiatric 
disorder and service was offered.  Accordingly, the Board finds 
that the Veteran should be reexamined and afforded a VA medical 
opinion regarding the relationship between any currently 
diagnosed psychiatric disorder and service, to include both 
theories of direct service connection and permanent aggravation 
of a preexisting psychiatric condition.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain the 
decision pertinent to the Veteran's claim for 
Social Security Administration disability 
benefits, as well as the medical records 
relied upon concerning that claim.

2.  The AMC should contact the appropriate 
entity that serves as a repository for 
service psychiatric in-patient hospital 
records and Mental Health Clinic records from 
those facilities as would have served 
soldiers in Germany assigned to the 1/94th 
Field Artillery Battalion from November 1985 
to October 1986, and the 3/37th Field 
Artillery Battalion from October 1986 to 
December 1987, and request any available 
records relating to the Veteran's treatment.  

3.  Next, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any currently 
diagnosed acquired psychiatric disorder.  

The examiner should be provided with a copy 
of the claims folder which should be 
reviewed, including: (1) any in-service 
psychiatric treatment records obtained 
pursuant to this Remand, (2) the Veteran's 
reports that the symptoms of his acquired 
psychiatric disorder caused him to act out 
during service as reflected by medical 
treatment received after fights and a period 
of AWOL documented in his service personnel 
records, and (3) the Veteran's history of 
post-service psychiatric treatment beginning 
in 1990.

The examiner is then asked to opine whether 
it is as likely as not that any currently-
diagnosed acquired psychiatric  disorder had 
its onset during service or whether any 
currently-diagnosed acquired psychiatric 
disorder clearly and unmistakably existed 
prior to service and was aggravated beyond 
its natural progression during service.

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

4.  When the requested development has been 
completed, the claim should be readjudicated.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.  
Thereafter, the claim should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


